Motion of the petitioners for consolidation is granted and the instant cases are consolidated with *924the cases of Rhode Island Consumers’ Council v. William W. Harsch, et al, No. 76-73 M. P., and Rhode Island Consumers’ Council v. William W. Harsch, 116 R. I. 912, 354 A.2d 419 (1976). Hinckley, Allen, Salisbury & Parsons, Michael DeFanti, for Providence Gas Company; Roberts & Willey Incorporated, Dennis J. Roberts II, for Rhode Island Consumers’ Council.
Julius C. Michaelson, Attorney General, R. Daniel Prentiss, Special Asst. Attorney General, for respondents.